Citation Nr: 1129628	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
 
1. Entitlement to a rating in excess of 10 percent for service-connected right knee arthritis, from July 5, 2001 to May 8, 2006.

2. Entitlement to a rating in excess of 10 percent for service-connected refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy, from July 5, 2001 to May 8, 2006.

3. Entitlement to a rating in excess of 30 percent for service-connected right total knee arthroplasty, from May 8, 2006 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2003, June 2006, and November 2009 the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board observes that the Veteran submitted a statement and evidence in June 2011 with regard to surgery on his right knee that occurred in March 2011.  The Board interprets this statement as a request for a temporary total evaluation for a period of post-surgical convalescence, beginning in March 2011.  The file does not reflect that such claim has been adjudicated by the RO; hence, the claim is REFERRED to the RO for appropriate action.

In July 2001, the Veteran requested an extension of the temporary total evaluation assigned for a period of convalescence from February 5, 2001 to March 31, 2001.  This claim has also not been addressed by the RO; therefore, it is REFERRED to the RO for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium), the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  The present increased rating claim differs, however.  A formal claim for TDIU was considered and denied by the RO in the July 2002 rating decision, which also denied the claim for increase now on appeal to the Board.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU in that same decision.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The issue of entitlement to a rating in excess of 30 percent for service-connected right knee total arthroplasty from May 8, 2006 onward is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From July 5, 2001 to May 8, 2006, service-connected refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy was manifested by degenerative arthritis, shown by MRI; range of motion of flexion to 120 degrees and extension to 0 degrees with pain; slight laxity of the anterior cruciate ligament (ACL); and deformities of the tibia and fibula consistent with healed transverse fractures without malunion.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected right knee arthritis have not been met for the period from July 5, 2001 to May 8, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010). 

2. The criteria for a rating in excess of 10 percent for service-connected refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy have not been met for the period from July 5, 2001 to May 8, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2003, June 2006, and November 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of these remands was to achieve further development of the claims.  The October 2003 remand ordered that VCAA notice be sent in accordance with recently enacted VA law and that a VA examination be scheduled.  The VCAA notice was sent in April 2004, and the VA examination was conducted in May 2005. 

In June 2006, the case was again remanded so that corrective VCAA notice could be issued, efforts could be made to obtain additional private treatment records, and another VA examination could be scheduled.  The VCAA notice was sent in July 2006, and a VA examination was performed in November 2007.  The private treatment records in question were also obtained, although they are not relevant to the appeal period at issue.  

In November 2009, the Board requested that outstanding VA treatment records be obtained, as well as clarification of the diagnostic codes applied and ratings assigned for the Veteran's service-connected right knee disabilities throughout the appeal period through issuance of a rating decision in accordance with the July 2009 supplemental statement of the case (SSOC) and November 2009 Board decision.  The post-remand record reveals that VA treatment records through February 2011 were added to the record and that a rating decision was issued in March 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the October 2003, June 2006, and November 2009 remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court of Appeals for Veterans Claims (Court), in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board notes that no notice sent to the Veteran prior to the July 2002 rating decision was VCAA compliant.  

The Board observes that a July 2006 VCAA notice was fully compliant with the VCAA by informing the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter included information as to how to substantiate disability ratings and effective dates in July 2006.  

The Board acknowledges the defective timing of the July 2006 notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the case (SOC) SSOC constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present case, the July 2006 letter was followed several SSOCs.  Thus, any defect in timing of VCAA notice was rectified by subsequent readjudication. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's private medical records, and the reports of October 2001 and May 2005 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Thereafter, in their reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating, to include pertinent test results.  The Board observes that the October 2001 examination report does not indicate that the examiner reviewed the claims file.  However, this factor alone does not render the examination inadequate.  In an increased rating claim, the current findings are most relevant to an equitable outcome.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with the medical history outlined in the claims file, the Board does not find this examination to be invalid for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Board notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected right knee disabilities.

For the period from July 5, 2001 to May 8, 2006, the Veteran's service-connected right knee disabilities were assigned a 10 percent rating evaluation for degenerative arthritis and a 10 percent evaluation for refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 (2010), respectively.  The Veteran contends that his disabilities are more severe than contemplated by the ratings assigned.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is to be rated as arthritis, degenerative, which is rated under Diagnostic Code 5003.  Accordingly, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned.

Under Diagnostic Code 5262, impairment of the tibia and fibula, malunion of the two bones with slight knee or ankle disability warrants a 10 percent rating.  Malunion of the two bones with moderate knee or ankle disability warrants a rating of 20 percent.  Malunion of the two bones with marked knee or ankle disability warrants a rating of 30 percent.  Nonunion of the tibia and fibula, with loose motion, requiring a brace, is assigned a 40 percent rating.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97.  

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. 
§ 4.14.  VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Board observes that the Veteran's right knee disability during this period was rated under two separate diagnostic codes.  A 10 percent was assigned for degenerative arthritis, pursuant to Diagnostic Code 5010 and another 10 percent rating was assigned for refractory chondromalacia, status post menisectomy, high tibial osteotomy and fibular osteotomy, pursuant to Diagnostic Code 5257.  The 10 percent assigned under Diagnostic Code 5010 is the highest available for degenerative arthritis alone.  However, as indicated, separate ratings for additional symptomatology may be applied if appropriate or a higher rating may be warranted for limitation of motion in lieu of the 10 percent assigned for the arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

The relevant evidence from the period between July 2001 and May 2006 includes October 2001 and May 2005 VA examinations, private treatment records, and lay statements.  Subjective complaints at VA examination included constant right knee pain with burning, swelling, stiffness, giving out, and lack of endurance.  The Veteran indicated that he wore a support on the right knee all of the time and that the knee disability affected his ability to use stairs and to drive.  He reported flare-ups with weather changes and increased activity.  The Veteran denied recurrent subluxation or dislocation.

Physical examination revealed an antalgic gait favoring the right knee and slight atrophy of the right calf muscle.  There was mild tenderness and crepitus with palpation of the patella.  Range of motion was full from 0 to 150 degrees, but pain occurred at 120 degrees flexion in May 2005.  Pain occurred at 130 degrees in October 2001.  Some laxity of the ACL was found in October 2001, but in May 2005, there was no valgus or varus laxity and Lachman's and McMurray's tests were negative.  The right knee showed no sign of lateral instability or recurrent subluxation.  The October 2001examiner noted right knee joint effusion.  

An October 2001 MRI revealed a torn meniscus and degenerative arthritis.  A May 2005 MRI showed changes in the proximal tibia and fibula consistent with prior, healed transverse fractures and degenerative changes in the right knee.  
 
Treatment records do not reveal symptoms more severe than those discussed until the Veteran was being prepared for his total arthroplasty of the right knee in May 2006.  Thus, the Board concludes that his symptoms do not warrant assignment of a rating in excess of 10 percent under any diagnostic code.     

As discussed, a rating in excess of 10 percent is not available for degenerative arthritis under Diagnostic Code 5010.  Further, absent flexion limited to less than 30 degrees or extension to greater than 15 degrees, a rating in excess of 10 percent under the limitation of motion codes, Diagnostic Codes 5260 and 5261 is not warranted.  Further, although there was a torn meniscus in October 2001, and the Veteran had a history of multiple surgeries on the right knee, the evidence does not reflect symptoms related to dislocated cartilage or removal of cartilage to allow for rating under Diagnostic Codes 5258 or 5259.  Moreover, the Veteran wore a brace on the right knee and MRI revealed old fracture of the tibia and fibula, but there was no malunion of the tibia and fibula present to warrant a rating pursuant to Diagnostic Code 5262.

As for the 10 percent rating assigned under Diagnostic Code 5257, the rating contemplates mild instability.  VA examinations revealed some laxity of the ACL in October 2001, but otherwise ligament testing was negative, and there was no varus or valgus laxity.  Subsequent exam did not show instability.  Thus, the medical evidence does not reveal instability greater than slight in severity.

Based on the above, the Board finds that ratings in excess of the 10 percent assigned for service-connected refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy and for degenerative arthritis are not supported by the evidence.  The Board acknowledges the Veteran's contentions as to his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the clinical findings do not correlate with the symptoms the Veteran claims.  Specifically, the medical evidence consistently shows no instability of the ligaments was present.  Further, although the Veteran experiences pain and is competent to describe such symptoms, pain is contemplated in the 10 percent rating evaluation already assigned, and no additional limitation due to fatigue, weakness, incoordination, or lack of endurance is documented.  See Deluca.  Moreover, although VA treatment records show that the Veteran wears a knee brace; they do not show that this brace was determined to be necessary by his physician.  Rather, the Veteran appears to wear the brace based on his own appreciation of his disability.  Thus, the Board does not consider the wearing of a brace to be an objective indicator of the severity of the Veteran's right knee symptomatology.  

As reflected by the above discussion, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, the Board notes that the Veteran has residual scars associated with his right knee surgeries.  However, the medical evidence dated from July 2001 to March 2006 does not reveal any symptoms associated with the Veteran's scars, and the Board observes that the surgical incisions from February 1998 were noted to have looked excellent a week after surgery.  Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected right knee disabilities so as to warrant further consideration of alternate rating codes during the relevant appeal period.

The Board has also considered the Veteran's own statements regarding the severity of his service-connected right knee disabilities.  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of the severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Nevertheless, based on the above, the Board finds that a preponderance of the evidence is against ratings in excess of those assigned for service-connected right disabilities.  Therefore, ratings higher than those assigned by the RO must be denied.

The Board acknowledges that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the Veteran has experienced interference with his ability to perform his work duties due to these service-connected disabilities; however, interference with work does not warrant consideration of an extraschedular rating under all circumstances.  The rating schedule is designed to compensate for impairment of earning capacity.  An extraschedular referral is necessary where such the impairment is due to unusual symptoms or circumstances that are not contemplated by the rating schedule.  Here, the Veteran's symptoms of his service-connected right knee disabilities are fully appreciated by the rating schedule.  Thus, a referral for extraschedular consideration is not warranted in this case. 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the right knee for the period from July 5, 2001 to May 8, 2006 is denied.

Entitlement to a rating in excess of 10 percent for service-connected refractory chondromalacia of the right knee, status post menisectomy, high tibial osteotomy, and fibular osteotomy for the period from July 5, 2001 to May 8, 2006 is denied.


REMAND

The Board is cognizant of the delay that will result from yet another remand in this case; however, developments since the Board's last remand require that another remand be issued.

As discussed in the Introduction, the Veteran has submitted evidence relevant to surgery on his right knee that occurred in March 2011.  Thus, it appears that the Veteran's service-connected right knee arthroplasty symptoms may have become worse since the Board's last remand.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board has referred a claim of entitlement to benefits for post-surgical convalescence related to this surgery and notes that the outcome of this claim affects the time period during which an increased rating may be contemplated by the Board.  The Board also observes that the Veteran's recent surgery may have altered the severity of his right knee symptomatology after his convalescence.  Therefore, the Board determines that these claims are inextricably intertwined.  

The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  For the above reasons, the claim of entitlement to a rating in excess of 30 percent for service-connected right knee arthroplasty from May 8, 2006 onward must be remanded to the AOJ in accordance with Harris.
 
Additionally, the record reflects that the Veteran seeks treatment at the Columbus VA facility on a regular basis.  The most recent VA treatment record is dated in February 2011.  In order to ensure that the treatment evidence considered in readjudicating the Veteran's claims is as complete and up-to-date as possible, all VA treatment records dated from February 2011 onward should also be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

1. Request all VA treatment records dated from February 2011 onward from the VA facility in Columbus.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for an examination to determine the current nature and extent of his service connected right total knee arthroplasty.  The claims file must be available to the examiner for review and the exam report should reflect that such review was accomplished.  Range of motion should be reported, including whether and the extent such motion is affected by weakness or pain.  The examiner should characterize any residual weakness or pain as mild, moderate, or severe.  All symptoms should be reported in detail.

3. Adjudicate the claim of entitlement to a temporary total evaluation for a period of post-surgical convalescence beginning in March 2011, including, if the claim is granted, the assignment of the applicable rating once convalescence is complete. 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated, to include all evidence received since the February 2011 supplemental statement of the case.  If any claim remains unresolved to the Veteran's satisfaction, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
D epartment of Veterans Affairs


